Citation Nr: 9913431	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  96-11 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease, L5-S1, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from April 1967 to December 
1970.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Nashville, 
Tennessee (hereinafter RO).  


FINDING OF FACT

Manifestations of the veteran's service-connected back 
disorder include severe intervertebral disc syndrome with 
recurring attacks, limitation of motion, and pain.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no more for 
degenerative disc disease, L5-S1, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reveal that he injured 
his back in 1970, and continued to have recurrence of pain 
until the time of discharge.  Subsequent to service 
discharge, the veteran has continued to have complaints of 
low back pain.

VA outpatient treatment records from 1992 to 1994, reveal low 
back pain with sciatica and decreased range of motion.  It 
was noted that the veteran walked with a slight limp.  In 
October 1994, the diagnosis was degenerative disc disease 
with sciatica.  Right paraspinal muscle spasm were found.  A 
herniated nucleus pulposus with severe sciatica was diagnosed 
in December 1994.  A report from a private chiropractor dated 
in 1996 stated that she had been treating the veteran since 
1994, and that currently he had occasional symptoms involving 
the right sciatica and lower back pain.  The original 
diagnosis in 1994 was acute lower back strain with L5/S1, 
disc irritation and herniation accompanied by right lower 
extremity sciatica.  The current diagnosis was lumbar 
vertebral segmental dysfunction with lumbalgia and occasional 
sciatica complicated by L5/S1 disc herniation.  

A VA examination conducted in May 1996, reported complaints 
of sharp back pain associated with right lower extremity 
pain.  Lifting, bending, sitting, and driving aggravated the 
pain.  Rest provided a reduction in the discomfort during the 
episodic occurrences of pain.  It was noted that the veteran 
walked with a very slight flexed posture.  There was no fixed 
deformity and the musculature of the back was adequate.  
Range of motion was 65 degrees of forward flexion on 3 
successive measurements.  Extension was 20 degrees on 3 
successive measurements.  Bilateral bending was 25 degrees.  
Muscle spasm was not associated with these movements.  
Rotation was moderately restricted, bilaterally.  There was 
no significant wasting in the lower extremities.  The 
neurological examination revealed 1 plus reflexes at the 
knees and ankles.  His peripheral innervation at L5, L4, and 
S1, as well as the ankles, appeared equal and within normal 
limits.  Extension elicited back discomfort that did not 
reproduce any radicular symptoms in his thigh.  Straight leg 
raising was negative, but produced pain in the posterior 
aspect of the right thigh.  X-rays showed mild degenerative 
changes in the lumbar spine with mild osteophyte formation.  
A magnetic resonance imaging study suggested a broad-based 
disc at the L5, S1 level.  The veteran denied any history of 
incontinence of bladder or bowels.  It was noted that the 
veteran was able to continue his duties as a mail carrier; 
however, he reported he had to take approximately 3 months 
off from his job due to excessive back pain that limited his 
function and ability to perform his duties.  The diagnosis 
was chronic low back pain, with referred pain to the right 
hip and history of radicular pain.

The veteran testified at a personal hearing before the Board 
in August 1997.  He stated that he experienced back spasm 
once or twice a week lasting from a few hours to three days.  
He also reported pain radiating to his right leg.  The 
veteran testified that he was unable to touch his toes and 
would have to sit in order to tie his shoes.  He indicated 
that he was unable to sit for more than 2 to 4 hours without 
getting stiff.  He reported he was unable to walk or stand 
for long periods of time.  The veteran noted that if he slept 
"wrong" his back would hurt when he woke up, and lifting, 
bending, and walking aggravated the pain.  He stated that at 
the end of the day his back was tired.  

VA outpatient treatment records from 1995 to 1997, reveal 
continued complaints of intermittent low back pain with 
radiculopathy.  A VA examination conducted in March 1998, 
reported complaints of daily aching pain in his low back, 
which he described as a 5/6 on a scale of 0 to 10, 10 being 
worst.  He stated that this pain was aggravated by his duties 
as a mail carrier.  In addition to the low back pain, the 
veteran also had daily sharp right leg pain, which he 
described as a 4/5 on the scale of 0 to 10.  He reported that 
this pain occurred when he used the gas or brake pedal when 
delivering mail.  The veteran stated that he could get relief 
from the pain by sitting or lying down, and sometimes by 
walking.  He noted that he could not drive or sit for more 
than 1 hour, and could not walk more than 1/2 mile due to his 
back pain.  The veteran reported that he was able to fulfill 
his duties of employment as a postal employee, albeit with 
pain.  It was noted that the veteran walked with a very mild 
left limp, that increased as the pain increased.  It was also 
observed that the veteran walked with a marked loss of 
lordosis.  

On range of motion studies, the veteran's pain became more 
maximal on the extremes of flexion and extension shown 
objectively by grimacing and by complaints.  There was no 
evidence of muscle weakness or atrophy of the paraspinous 
muscles.  Range of motion of the lumbar spine was 58 degrees 
of forward flexion, 95 degrees normal; extension was 20 
degrees, 35 degrees normal; left lateral bending was 15 
degrees, 40 degrees normal; right lateral bending was 18 
degrees, 40 degrees normal; left rotation was 30 degrees, 55 
degrees normal; and right rotation was 25 degrees, 55 degrees 
normal.  Tenderness to palpation over the right sciatic notch 
was reported.  Neurologically, deep tendon reflexes were 1 
plus in the knees and ankles, bilaterally.  The extensor 
hallus longus motor strength was 5/5, bilaterally.  Straight 
leg raising was positive on the right which generated pain 
that passed below the level of the knee.  X-rays indicated 
mild degenerative changes throughout the lumbar spine with 
the foraminal space at L5/S1 more narrowed than expected.  
The computerized tomography scan revealed a bulging disk at 
the L5/S1 level, with no evidence of disk herniation.  It was 
noted that the disk bulge was of significant size.  The 
examiner concluded that the service-connected back disorder 
caused alteration of the veteran's gait, and by history, 
excessive fatigability and limitation of motion.  There was 
no suggestion of disuse changes.  The maintenance of the 
veteran's musculature was noted as attributable to his 
continuing working despite his pain.  The diagnosis was 
degenerative disc disease, including a large bulging disk of 
the L5/S1 level that suggested impingement of the S1 
distribution of the nerve root in the right side.  

Analysis

The veteran perfected an appeal to the Board of the May 1995 
rating decision that denied an increased rating for his 
service-connected back disorder.  Over the course of the 
appeal, the disability rating was increased to 20 percent by 
a rating decision dated in June 1998, but the veteran has 
continued his appeal of the increased rating issue.  The 
Board concludes that the actions of the veteran in continuing 
the appeal constitute a well-grounded claim for increased 
disability ratings for his service-connected back disorder.  
AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a 
claim for an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded); see also Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995) (holding that when a claimant is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155.  The ratings are intended to compensate, as 
far as can practicably be determined, the average impairment 
of earning capacity resulting from such disorder in civilian 
occupations.  Id.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings. Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection is currently in effect for degenerative 
disc disease L5-S1 and a 20 percent disability rating has 
been assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1998).  This rating contemplates 
moderate limitation of motion.  Id.  The next higher and 
maximum rating under this diagnostic code, 40 percent, 
requires a finding of severe limitation of motion.  The most 
recent examination reported range of motion of the lumbar 
spine was 58 degrees of flexion, and 20 degrees of extension.  
Right lateral and left lateral bending was to 18 degrees and 
15 degrees, respectively, and right rotation was to 25 
degrees.  Left lateral rotation was to 30 degrees.  The 
examiner noted that the normal range of motion of the lumbar 
spine was 95 degrees flexion, extension was 35 degrees, 
lateral bending was 40 degrees, and rotation was 35 degrees.  
As such, the Board does not find that severe limitation of 
the lumbar spine has been shown, and therefore a disability 
rating in excess of 20 percent under the provisions of 
Diagnostic Code 5292 is not warranted. 

The Board has considered the possible assignment of other 
diagnostic codes under the VA's SCHEDULE FOR RATING DISABILITIES, 
codified in 38 C.F.R. Part 4 (1998).  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In light 
of the clinical picture presented in this case, the Board has 
considered whether another rating code is more appropriate 
than one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

An evaluation of intervertebral disc syndrome involves 
consideration of collective symptomatology, usually due to 
nerve root irritation, appropriate to the site of the 
diseased disc.  Disability attributable to intervertebral 
disc syndrome for VA purposes is evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293.  Diagnostic Code 5293 provides 
that a 20 percent rating is warranted for moderate 
intervertebral disc syndrome, with recurring attacks.  Id.  A 
40 percent evaluation is warranted for severe intervertebral 
disc syndrome, with recurring attacks with intermittent 
relief.  Id.  The Board finds that the evidence supports a 40 
percent disability rating under the provisions of Diagnostic 
Code 5293.  The most recent VA examination reported 
characteristic pain, somewhat diminished deep tendon reflexes 
in the knees and ankles, and a positive straight leg raising 
test that generated pain down the right lower extremity.  

However, a rating in excess of 40 percent evaluation is not 
warranted.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm, and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  Id.  Although the veteran complains of daily pain, 
the objective evidence of record does not show the veteran's 
low back pain with radiculopathy to be persistent, but rather 
describes it as "intermittent," "episodic," and 
"occasional."  The veteran has stated that he obtains 
relief from these episodes with rest.  Additionally, muscle 
spasm was not shown on the most recent VA examination, nor 
were absent ankle jerk.  Simply put, this evidence 
establishes that the current manifestations of the veteran's 
low back disability are productive of a severe disability 
with recurring attacks.  As such, manifestations of the 
veteran's low back disorder warrant a 40 percent evaluation 
under Diagnostic Code 5293, but no more.  

In a precedent opinion, the Acting General Counsel of the VA 
held that the criteria under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, which pertains to intervertebral disc syndrome, 
"involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  VAOPGPREC 36-97 (Dec. 12, 
1997).  In this regard, the Board has considered the impact 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has clearly established that the DeLuca is applicable 
to the functional equivalent of limitation of motion.  In 
this case, the veteran is in receipt of the maximum 
evaluation for limitation of motion of the lumbar spine as a 
40 percent has now been assigned to his service-connected 
degenerative disc disease of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  Therefore, a DeLuca analysis would serve no 
useful purpose since a higher evaluation is not assignable on 
the basis of limitation of motion.  See Johnson v. Brown, 9 
Vet. App 7 (1996).


ORDER

An increased rating for degenerative disc disease, L5-S1, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

